Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed April 7th, 2022. By the amendment claims 1-24 are pending with claims 1 and 16 being amended. The 35 USC 112 rejections of claims 1 and 12 have been overcome by the amendment. The amendments to the specification are accepted. 

Information Disclosure Statement
The Information Disclosure Statement filed on December 13th, 2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is rendered indefinite for reciting “accessible to humans” This phrase is not defined by the specification and a person with ordinary skill in the art would not be apprised of the scope of the invention. The word “accessible” can mean different things to different people based on physical ability, risk aversion, etc.

Claim Rejections - 35 USC § 102
Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Barbaric (US 11124363). 

With regards to claim 1, Barbaric discloses a ply sorting device (Abstract; workpieces can be plies), comprising a picker (receiver 6) and a buffer (receiving magazine 1), wherein the picker is arranged to pick planar plies of cut fiber material and move them to the buffer (Col. 3, L53-58), and wherein the buffer comprises a plurality of planar supports (storage surfaces 7) each arranged to receive plies from the picker and to support the plies in planar orientation, wherein the planar supports are movably arranged relative to each other to receive the plies (Col. 3, L25-34), wherein the supports are arranged to be moved from a storage position in which they have a covering arrangement (Fig. 3) that prevents receiving of plies, to a receiving position that allows receiving of plies (Col. 1, L56-Col. 2, L26).

With regards to claim 2, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric further discloses wherein the supports are interspaced perpendicular to their plane (Col. 3, L25-27).

With regards to claim 3, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric further discloses wherein the supports are arranged to move along their plane (Col. 3, L25-34).

With regards to claim 12, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric further discloses a planar pickup plane comprising a moving belt surface (receiving table 3) associated with an output of a sheet cutter arranged to cut the planar plies from a sheet (Mentioned cutting indirectly as use of the invention, Col. 1, L9-11)

With regards to claim 13, Barbaric discloses all the elements of claim 12 as outlined above. Barbaric further discloses wherein the picker comprises a plurality of gripper organs arranged in a gripper plane (Col. 4, L10-14; Col. 2, L27-31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric  as applied to claim 2 above, and further in view of Zhu et al. (US 20210206580), hereafter Zhu.

With regards to claim 4, Barbaric discloses all the elements of claim 2 as outlined above. Barbaric does not disclose wherein the supports are arranged to move perpendicular to their plane.
However, Zhu discloses wherein supports (4) are arranged to move perpendicular to their plane (P0037, L9-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports disclosed by Barbaric able to be moved in a direction perpendicular to their plane as disclosed by Zhu in order to allow for a smooth handling of the plies (P0038, L18-19). 

With regards to claim 5, Barbaric and Zhu disclose all the elements of claim 4 as outlined above. Barbaric further discloses wherein the supports are shelves (Fig. 1).

With regards to claim 6, Barbaric and Zhu disclose all the elements of claim 5 as outlined above. Barbaric further discloses wherein the shelves are arranged above each other in a column (Col. 3, L25-27).
With regards to claims 7-8, Barbaric and Zhu disclose all the elements of claim 6 as outlined above. Barbaric further discloses wherein the shelves are each slidably mounted to a frame transversely to a longitudinal direction of the shelves, wherein the shelves are arranged to slide outwards of the column (Col. 3, L25-34). 

With regards to claim 9, Barbaric and Zhu disclose all the elements of claim 8 as outlined above. Barbaric further discloses wherein one side of the column is in a storage region and the other side of the column is in a retrieval region (Col. 3, L25-34).

With regards to claims 10-11, Barbaric and Zhu disclose all the elements of claim 5 as outlined above. Barbaric does not disclose wherein the shelves are liftably mounted to a frame transversely to a longitudinal direction of the shelves, wherein the shelves are liftably mounted with variable interspace to accommodate the picker between shelves.
However, Zhu discloses wherein the shelves are liftably mounted to a frame transversely to a longitudinal direction of the shelves (P0037, L9-10), wherein the shelves are liftably mounted with variable interspace to accommodate the picker between shelves (P0038, L13-17). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to liftably mount the supports disclosed by Barbaric in the manner disclosed by Zhu in order to allow for a smooth handling of the plies (P0038, L18-19). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric  as applied to claim 13 above, and further in view of Weigl (US 20110174700).

With regards to claim 14, Barbaric discloses all the elements of claim 13 as outlined above. Barbaric does not disclose a detection plane arranged parallel to the pickup plane, to detect material extending between the pickup plane and the gripper plane. 
However, Weigl discloses a detection plane (sensors 14 and 15) arranged parallel to the pickup plane (sensor 14 on pickup plane, 15 on gripper plane), to detect material extending between the pickup plane and the gripper plane (P0061).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric further in view of Wirsam et al. (US 8655477 B2), hereafter Wirsam.

With regards to claim 15, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric does not disclose wherein the sorting device is operatively associated with a sheet cutter arranged to cut plies from a sheet.
However, Wirsam discloses a sorting device (Abstract) operatively associated with a sheet cutter arranged to cut plies from a sheet (Col. 5, L21-25). It would have been obvious to a person with ordinary skill in the art before the effective filing date that the device disclosed by Barbaric could be used in the manner disclosed by Wirsam because it is known in the art to use sorting devices after cutting sheets (See Barbaric Col. 1, L9-21)

Claims 16-17, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam, and further in view of Barbaric.
 
With regards to claim 16-17, Wirsam discloses a method of sorting plies of differing geometry (Abstract), comprising picking and moving planar plies of cut fiber material (glass slabs 21) to supports (not labeled separately) of a buffer (storage unit 50) where the plies are received in a planar orientation. Wirsam does not disclose moving the supports relative to each other to receive the plies and moving the supports along their plane, wherein the supports are moved from a storage position in which they have a covering arrangement that prevents receiving of plies, to a receiving position that allows receiving of plies.
However, Barbaric discloses moving the supports (storage surfaces 7) relative to each other to receive the plies and moving the supports along their plane (Col. 1, L57-60; details of how it extends in Col. 3, L25-34), wherein the supports are moved from a storage position in which they have a covering arrangement (Fig. 3) that prevents receiving of plies, to a receiving position that allows receiving of plies (Col. 1, L56-Col. 2, L26). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports disclosed by Wirsam, moveable along their plane in the manner disclosed by Barbaric in order to protect the plies from dust and debris. 

With regards to claim 20, Wirsam and Barbaric disclose all the elements of claim 16 as outlined above. Wirsam further discloses picking the plies as cutouts from a moving sheet (Col. 5, L21-25).

With regards to claim 21, Wirsam and Barbaric disclose all the elements of claim 20 as outlined above. Wirsam further discloses nesting the cutout plies in the sheet to optimize the use of sheet material (Col. 3, L31-36).

With regards to claim 22, Wirsam and Barbaric disclose all the elements of claim 21 as outlined above. Wirsam further discloses using the completion of sets in the supports of the buffer is as a boundary condition in the nesting of the plies in the sheet (Col. 3, L36-41).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Barbaric as applied to claim 16 above, and further in view of Zhu. 

With regards to claims 18-19, Wirsam and Barbaric disclose all the elements of claim 16 as outlined above. Wirsam and Barbaric do not disclose wherein the supports are moved perpendicular to their plane and wherein the supports are moved apart in a lifting operation to receive plies. 
However, Zhu discloses wherein the supports are moved perpendicular to their plane and wherein the supports are moved apart in a lifting operation to receive plies. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports as disclosed by Wirsam and Barbaric able to be moved perpendicular to their plane and lifted apart as disclosed by Zhu in order to allow for a smooth handling of the plies (P0038, L18-19). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Barbaric as applied to claim 16 above, and further in view of Franz (US 8788086)

With regards to claim 23, Wirsam and Barbaric disclose all the elements of claim 16 as outlined above. Wirsam and Barbaric do not disclose wherein as part of the step of picking a ply, a select group of gripper organs from a plurality of gripper organs arranged in a gripper plane on a picker is actuated depending on the geometry of the ply to be picked.
However, Franz discloses as part of the step of picking a ply, a select group of gripper organs (suckers 12) from a plurality of gripper organs arranged in a gripper plane on a picker is actuated depending on the geometry of the ply to be picked (Col. 4, L37-41). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to selectively activate the grippers disclosed by Wirsam in the manner disclosed by Franz in order to reduce the vibration of the plies during movement (Col. 4, L34-37)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Barbaric  as applied to claim 16 above, and further in view of Weigl.

With regards to claim 24, Wirsam and Barbaric disclose all the elements of claim 26 as outlined above. Wirsam and Barbaric do not disclose as part of the step of picking a ply, the occurrence of trailing of material from a picker is detected. 
However, Weigl discloses wherein as part of the step of picking a ply, the occurrence of trailing of material from a picker is detected (sensors used to detect positioning of material P0061). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to detect trailing material as disclosed by Weigl in the method as disclosed by Wirsam in order to prevent damage to the ply.
Response to Arguments
	The applicant’s argument in regards to the 35 U.S.C. 112 rejection of claim 9 are persuasive in part. While the terms “safe zone” and “stay out zone” are defined by the specification, the phrase “accessible to humans” is not. As outlined above the word accessible can mean different things to different people based on physical ability, risk aversion, etc. A claim is considered indefinite when ‘amendable to two or more plausible’ constructions Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Furthermore, the structure required by the claim in order to make the device accessible or non-accessible to humans is unclear (Ex parte McAward, Appeal 2015-006416 (PTAB Aug. 25, 2017) (precedential)).   
	The applicant’s arguments with respect to the amended part of claims 1 and 16 are not persuasive. As outlined above Barbaric does disclose a movement from a storage position to a receiving position. The other shelves stacked in the receiving magazine serve as the covering arrangement (Col. 1, L41-46)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/J.L.B./Examiner, Art Unit 3653                                                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653